Citation Nr: 9910455	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  97-23 503A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel




INTRODUCTION

The veteran had active service from June 1949 to December 
1952 and from January 1968 to June 1969.  He also had a 
period of active duty training in June 1990.

By rating action of April 1996, service connection for 
coronary artery disease and residuals of myocardial 
infarction was granted with an evaluation of 30 percent 
disabling.  In May 1996, the veteran filed a claim for TDIU.  
This appeal arises from the May 1997 rating decision from the 
Winston-Salem, North Carolina Regional Office (RO) that 
denied the veteran's claim for TDIU.  A Notice of 
Disagreement was filed in June 1997 and a Statement of the 
Case was issued in July 1997.  A substantive appeal was filed 
in August 1997 with a request for a hearing before a Member 
of the Board in Washington, DC.

On July 8, 1998, a hearing was held in Washington, D.C., 
before Iris S. Sherman, who is a member of the Board 
rendering the final determination in this claim and who was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102 (West Supp. 1998).


REMAND

The veteran contends that his service-connected coronary 
artery disease renders him incapable of employment.  A VA 
cardiovascular examination is warranted in order to assess 
the effect of the veteran's coronary artery disease on his 
employability.  Where the degree of impairment caused by a 
disability must be evaluated, the examination must provide a 
detailed assessment of the veteran's disabilities and their 
effect upon his ordinary activity, including the effect upon 
employment.  See 38 C.F.R. §§ 4.1, 4.2, and 4.10 (1997); see 
also Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The Board must also be able to assess the effect, if any, 
that the veteran's nonservice-connected disabilities, as 
opposed to his service-connected disability, have on his 
ordinary activities, including employment.  38 C.F.R. § 
4.16(b) (1998).  Furthermore, VA must determine if there are 
circumstances, apart from nonservice-connected conditions and 
advancing age, that would justify a total disability rating 
based on unemployability by placing this particular veteran 
in a different position than other veterans with the same 
combined disability evaluation.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).

In light of the above, the Board finds it is appropriate to 
remand the veteran's claim for further evidentiary 
development.  He has not been provided with a VA 
cardiovascular examination that evaluates the effect of his 
service-connected coronary artery disease on his 
employability.

In reviewing the record, it is noted that the RO made three 
attempts to obtain information from the Social Security 
Administration, but to no avail.  While this effort is 
commendable, an additional request should be made to obtain 
the underlying medical records used in determining that the 
veteran was eligible for Social Security Disability Benefits.  
If these records cannot be obtained, it should be documented 
in the record.

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The Social Security Administration 
should be contacted and asked to provide 
the underlying records used as a basis to 
grant the veteran disability benefits.  
If these records are unavailable, this 
fact should be documented for the record.

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated the 
veteran for the coronary artery disease 
in recent years.  This should include the 
complete addresses for Dr. Michael and 
Dr. Christiano.  Thereafter, the RO 
should obtain legible copies of all 
records that have not already been 
obtained.  Once obtained, all evidence 
should be associated with the claims 
folder.

3.  Following completion of the above 
action, the veteran should be scheduled 
for a VA cardiovascular examination.  The 
importance of appearing for the 
examination and the consequences of any 
failure to so should be explained to the 
veteran.  All appropriate tests and/or 
studies should be conducted.  The claims 
folder and a copy of this remand must be 
made available to and be thoroughly 
reviewed by the examiner prior to the 
examination.

a.  The service-connected coronary 
artery disease should be evaluated 
for the specific purpose of 
assessing the relative degree of 
industrial impairment, in light of 
the veteran's recorded medical, 
educational, and vocational history.  
The examiner should indicate whether 
any type of manual labor can be 
accomplished by the veteran, and if 
so, the type should be indicated.

b.  The examiner must express an 
opinion as to the degree of 
interference with ordinary 
activities, including the ability to 
obtain and maintain gainful 
employment, caused solely by the 
veteran's service-connected coronary 
artery disease, as distinguished 
from his nonservice-connected 
disabilities (i.e., 
hypercholesterolemia, 
gastroesophageal reflux disease, 
gout, and hypothyroidism) without 
regard to the age of the veteran.

c.  The examiner must provide a 
complete rationale for all 
conclusions and opinions.  If the 
physician disagrees with any opinion 
of record, he/she should indicate 
the reasons therefor.

4.  After completion of the above 
development, the RO should readjudicate 
the veteran's TDIU claim.  If any benefit 
sought on appeal remains adverse to the 
veteran, he and his representative should 
be furnished a Supplemental Statement of 
the Case.  This should include citation 
to 38 C.F.R. § 3.655 if appropriate.  If 
the veteran fails to appear for a 
scheduled examination, the RO should 
include verification in the claims file 
as to date the examination was scheduled 
and the address to which notification was 
sent.  The RO should also include 
documentation that the veteran was 
informed of the possible consequences of 
his failure to appear for the 
examination.  The veteran and his 
representative should then be afforded an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


